In a proceeding for leave to file a late notice of claim, the City of New York and the Board of Education of the City of New York appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County (Rader, J.), dated February 18, 1986, as granted that branch of the petitioners’ application which was for leave to file a late notice of claim as to the infant petitioner’s cause of action.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
It was a proper exercise of discretion to allow the infant petitioner to file a late notice of claim. The delay in serving the notice of claim did not substantially prejudice the appellants in this case (see, General Municipal Law § 50-e [5]). Niehoff, J. P., Lawrence, Weinstein and Kunzeman, JJ., concur.